Case: 21-60728     Document: 00516286832         Page: 1     Date Filed: 04/20/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 20, 2022
                                  No. 21-60728
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Courtney Kentrell Chapman,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 3:18-CR-259-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Courtney Kentrell Chapman, federal prisoner # 21184-043, appeals
   the denial of his request for compassionate release pursuant to 18 U.S.C.
   § 3582(c)(1)(A). The Government moves to remand this case for the district
   court to reexamine whether Chapman alleged extraordinary and compelling


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60728     Document: 00516286832           Page: 2   Date Filed: 04/20/2022




                                    No. 21-60728


   circumstances, given this court’s ruling in United States v. Shkambi, 993 F.3d
   388, 392-93 (5th Cir. 2021), that a district court is not bound by the policy
   statement in U.S.S.G. § 1B1.13 if a prisoner moves for compassionate release.
   Chapman does not object to this motion. Accordingly, the Government’s
   motion is GRANTED, the ruling of the district court is VACATED, and
   the case is REMANDED for further proceedings in light of Shkambi. See
   United States v. Jackson, 27 F.4th 1088, 1091-93 (5th Cir. 2022). We express
   no opinion about the merits of Chapman’s request for compassionate release.




                                         2